Title: To James Madison from William Eaton, 19 June 1803 (Abstract)
From: Eaton, William
To: Madison, James


19 June 1803, Washington. Questions whether the case of the master of the imperial vessel captured off Malta “January last” and left at Gibraltar may not “involve questions which will affect the honor and the interest of the United States.” The master’s effects, and those of his mate, were brought to the U.S. in the Chesapeake, yet “it is acceded that Tripoli was not blockaded at the time of this capture,” nor is it “asserted that the captured imperial vessel had contraband goods on board.” “Valenzen, the chief proprietor of the cargo in said prize vessel, now a prisoner present,” requests an audience with JM.
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). 1 p.; docketed by Wagner as received 20 June.



   
   For the capture of the Paolina, see Cathcart to JM, 25 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:281–82).



   
   For David Valenzin, a citizen of Tripoli, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:455, 461; for his claim against the U.S., see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 288–89, 292–96.



   
   A full transcription of this document has been added to the digital edition.

